836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Henry DEASE, Plaintiff-Appellant,v.James J. BLANCHARD, Governor, Corrections Commission,Michigan Department of Corrections, et al.,Defendants-Appellees.
No. 87-1507.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1987.

ORDER
Before NATHANIEL P. JONES, WELLFORD and BOGGS, Circuit Judges.


1
This pro se Michigan prisoner appeals the district court's judgment setting aside a default judgment and dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff alleged that defendants conspired to overcrowd Michigan prisons and thereby deprive him of constitutionally protected rights.  The district court determined the allegations were conclusory and on that basis dismissed the complaint without prejudice.


3
Upon review, we affirm the judgment of the district court for the reasons stated in its opinion dated May 11, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.